Title: To Thomas Jefferson from Thomas Newton, 24 March 1806
From: Newton, Thomas
To: Jefferson, Thomas


                        
                            D Sir
                            
                            Norfolk Mar 24—1806
                        
                        I Received your three letters last mail, which are to go by mr Prentis, he is not here at present, nor have
                            I heard of his going out, if he comes to this place, I will give him your letters, or if not return them, some letters lie
                            in the post Office for him from Mr. Madison, I have lodged one also, that on his arival here I shall undoubtedly see him.
                            with the greatest respect—I am 
                  Yr obt Servt
                        
                            Thos Newton
                            
                        
                    